Citation Nr: 1217393	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  08-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 31, 2006, for the grant of service connection for multiple sclerosis, to include on the basis of clear and unmistakable error (CUE) in a January 1980 rating decision. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to August 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran requested a videoconference hearing before a Veterans Law Judge in his April 2008 substantive appeal, he indicated in a March 2012 response that he no longer desires a hearing and desires appellate review based on the evidence of record.  

The Veteran in an April 2008 statement and his representative in his February 2012 presentation to the Board raised the issue of entitlement to benefits provided by 38 U.S.C.A. § 1151 due to alleged failure by the VA to diagnose the Veteran with multiple sclerosis in 1980.  Without addressing the legal merits of such a claim in a case where service connection has already been granted, the Board hereby refers this new claim to the RO for appropriate action. 


FINDINGS OF FACT

1.  A January 1980 rating decision, to which the Veteran was notified in March 1980, denied the Veteran's claim for service connection for multiple sclerosis; a timely appeal of that this decision was not filed, or was new and material evidence received within one year of notification of the decision.  

2.  The January 1980 rating decision denying service connection for multiple sclerosis considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably lead to a different result if such error were corrected. 

3.  The Veteran filed a request to reopen his claim for service connection for multiple sclerosis that was received on July 31, 2006.  

4.  There is no document of record which may be construed as a formal or an informal claim to reopen the previously denied claim of entitlement to service connection for multiple sclerosis between the notice of the January 1980 rating decision and the July 31, 2006, claim for that benefit. 


CONCLUSIONS OF LAW

1.  The January 1980 rating decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

2.  The January 1980 rating decision was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011). 

3.  The legal requirements for an effective date prior to July 31, 2006, for a grant of service connection for multiple sclerosis have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400(r) (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in a November 2006 letter, the Veteran was informed of the information and evidence necessary to reopen and grant the claim for entitlement to service connection for multiple sclerosis, the original benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the aforementioned November 2006 letter provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  As this letter were sent prior to the June 2007 rating decision that gave rise to this appeal, the requirements the Court enumerated in Pelegrini have been satisfied. 

The Board would additionally note that the Veteran's claim on appeal arises from his disagreement with the effective date assigned following the grant of service connection for multiple sclerosis.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Regarding the aspect of the appeal involving the claim of CUE, in Livesay v. Principi, 15 Vet. App. 165 (2001), the Court noted that although the VCAA of 2000 was potentially applicable to all pending claims, there were instances where the VCAA of 2000 had no application as a matter of law.  Id. at 178. The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a 'claimant' as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111. Id. at 179.  Thus, the Court held that the VCAA of 2000 did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted for this issue. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696(2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records and post-service VA and private medical records.  
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran asserts that he is entitled to an effective date for his grant of service connection for multiple sclerosis from the time that he originally filed his claim for service connection for this disability (May 1979).  More specifically, he alleges that the RO committed CUE in not granting his original claim for service connection for multiple sclerosis because at the time of the initial denial "VA was aware that I was diagnosed with MS and they provided me with an exam where they witnessed my residuals."  See April 2008 substantive appeal. 

The initial denial of service connection for multiple sclerosis was by rating decision in January 1980 to which the Veteran was notified and furnished notice of appeal rights by letter in March 1980.  The Veteran did not appeal this decision.  Moreover, new and material evidence was not received within one year of notice of the determination.  Accordingly, the decision became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  With regard to such final determinations as the January 1980 rating decision, the law provides that "[p]revious determinations which are final and binding . . . will be accepted as correct in the absence of CUE."  See 38 C.F.R. § 3.105(a).  

The bases of the denial for multiple sclerosis in the January 1980 rating decision were that "multiple sclerosis is not shown by the evidence of record" and that "the evidence does not show that there is an established diagnosis of multiple sclerosis."  The law provided in January 1980, as currently, that where a Veteran served ninety days or more of active military service and multiple sclerosis became manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307(a)(3); 3.309(a). 

CUE 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Further, the error must be 'undebatable' and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, non-specific claim of 'error' meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44   (1993). 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43 (1993). 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a). 

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of clear and unmistakable error.  Clear and unmistakable error either exists undebatably or there is no clear and unmistakable error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314. I n light of this, any argument that § 5107(b) has not been applied is inapplicable to a clear and unmistakable error claim.  Id.   

Additionally, a breach of a duty to assist cannot constitute clear and unmistakable error and 'grave procedural error' does not render a decision of VA non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  A clear and unmistakable error claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994). 

Based on the evidence which was of record at the time of the January 1980 rating  decision, and the law as it stood at that time, the Board concludes that the January 1980 rating decision did not contain CUE.  

Reviewing the evidence of record at the time of the January 1980 rating decision, the service treatment reports, to include the reports from the August 1958 separation examination, did not reflect any indicia of multiple sclerosis.  The post-service medical evidence included an August 1962 private hospital report noting that "[a]n acute episode of multiple sclerosis was most likely."  The physician who rendered this diagnosis submitted the records from this hospitalization in conjunction with a July 1979 statement in which he noted that the Veteran had been hospitalized in August 1962 "with acute onset Multiple Sclerosis."  

Also of record at the time of the January 1980 rating decision were reports from VA hospitalization from September 1962 to October 1962 that resulted in the impression of "[n]o evidence of neurological disease determined."  It was also noted in these reports that a VA physician had found that it was "too early to make any positive diagnosis in this case," that the Veteran "had many findings contrary to multiple sclerosis," and that the presence of multiple sclerosis was "to be kept in mind as only being a possibility."  Additional evidence before the adjudicators in January 1980 were reports from a VA examination completed in September 1979.  Following neurological testing with normal results and an EEG, CT scan, and skull x-rays, the conclusion was that the Veteran's history was not consistent with multiple sclerosis.  

From the above, it is clear that rather than it being the case as asserted by the Veteran that the VA provided him with an examination prior to the January 1980 rating decision that showed that there were residuals of multiple sclerosis, the examination in question actually demonstrated no neurological disease and that the Veteran's history was not consistent with multiple sclerosis.  Moreover, while it is true that a private examiner diagnosed the Veteran with multiple sclerosis in August 1962, the validity of this diagnosis was disputed following the extensive neurological testing during the VA hospitalization thereafter in September and October 1962 as indicated above.  

From the above, there was, at minimum, a conflict in the record at the time of the January 1980 rating decision as to whether multiple sclerosis, or signs thereof, were present, and the description by the Veteran of the state of the evidence as to this question do not provide a complete portrayal of the evidence of record at the time of the January 1980 rating decision.  This fact notwithstanding, the assertions of the Veteran do not represent CUE as they represent mere disagreement as to how the facts were weighed or evaluated.  See Russell, supra; 3 Vet. App. at 310, 313 (1992).  In this regard, even were the VA Form 10-2580 (Locator Card) in connection with his September and October 1962 hospitalization noting an admitting diagnosis of "RO multiple sclerosis" submitted by the Veteran in conjunction with his April 2008 letter to the RO be considered to have been constructively before the adjudicators in January 1980, the mere existence of this evidence does not change the fact that multiple sclerosis was ultimately not demonstrated during this hospitalization, or that the Veteran's argument with respect to the importance of this evidence is also tantamount to mere disagreement as to how the facts were weighed or evaluated.  

It is noted that the evidence ultimately utilized by the RO to grant service connection for multiple sclerosis in its June 2007 rating decision, to include the October 2006 Magnetic Resonance Imaging findings consistent with multiple sclerosis, a diagnosis of this condition following a January 2007 examination conducted for VA benefit purposes, and a February 2007 conclusion by the physician who conducted the January 2007 VA examination that the Veteran's neurological symptoms in 1962 were at least as likely as not related to the current diagnosis of multiple sclerosis, cannot be used to find CUE in this case as none of this evidence was of record at the time of the January 1980 rating decision.  Phillips, supra; 10 Vet. App. at 25, 31 (1997).  

Given the above, the Board finds that the January 1980 rating decision denied service connection for multiple sclerosis based on the evidence and law as then in existence; that the statutory and regulatory provisions extant at the time were correctly applied; and that the January 1980 rating decision did not involve the type of error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  As such, the January 1980 rating decision did not contain CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Earlier Effective Date

As to the whether an earlier effective date may be assigned on a basis other than CUE, the Board has thoroughly reviewed the Veteran's claims file and concludes that in light of the evidence of record and procedural history, the Veteran's claim for an effective date prior to July 31, 2006, for a grant of service connection for multiple sclerosis must be denied.  A date earlier than July 31, 2006, is inconsistent with the rules and regulations concerning effective dates for award of compensation.  In particular, under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r), the effective date based on new and material evidence (other than service department records) received after the final disallowance of a claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  As such, a finding as to when entitlement to this benefit arose is unnecessary insofar as, per the applicable regulation, an effective date earlier than July 31, 2006, would not be warranted.  

The Board has carefully reviewed the record to determine whether there is any other communication or record between the notice of the January 1980 rating decision and the July 31, 2006, claim to reopen which may be interpreted as a claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any communication that can be interpreted as a claim, formal or informal, for VA benefits].  An informal claim was not otherwise submitted because no communication was ever filed between those dates indicating the Veteran's intent to reapply for service connection for multiple sclerosis.  An informal claim must identify the benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (noting that VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed," and citing Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition that VA is not required to do a "prognostication" or "conjure up" issues that were not raised by the appellant, but to review issues reasonably raised by the substantive appeal).  These cases make it evident that medical records generally cannot be construed as constituting an informal claim for service connection.  They may be an informal claim for an increased disability rating or to reopen a compensation claim originally denied by reason of not being compensable in degree, but that is not the situation here.  See 38 C.F.R. § 3.157.  

In short, the evidence demonstrates that between notice of the January 1980 rating decision and July 31, 2006, the Veteran did not submit any claim, either formal or informal, for service connection for multiple sclerosis.  The Veteran does not contend that he filed an express request to reopen during this period, and the Board has not identified any communication which could be reasonably interpreted as such.  In sum, entitlement to an effective date earlier than July 31, 2006, for the grant of service connection for multiple sclerosis is not warranted.     


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


